Case 1:20-cv-00003-H-BU Document 30 Filed 08/13/21              Page 1 of 1 PageID 615


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

MARTHA L,,

       Plaintiff,

                                                           No. 1:20-CV-003-H-BU

ANDRLW SAUL, Commissioner of the
Social Security Administration,

       Defendant.

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF TT{E TINITE D STATE S MAGISTRATE JUDGE

       United States Magistrate Judge John R. Parker made Findings, Conclusions, and      a


Recommendation (FCR) in this case onluJy 27,2021. SeeDkt.        No.29.   Judge Parker

recommended that the Court levelse the decision of the Commissioner of Social Securiry

and remand this case for further proceedings. Id. at 74. No objections to the FCR were

fi.led. The District Court has therefore revtewed the ploposed FCR for plain enor. Finding

none, the Court accepts the FCR of the United States Magistrate Judge. The decision of the

 Commissioner of Social Securiry is reversed, and this case is remanded to the Commissioner

 ofSocial Security for further proceedings consistent with the findings and conclusions of the

 United States Magistrate Judge.

        So ordered on august   /3   , 2021


                                                                   /U
                                                   J       WESLEY HENDRIX
                                                           D STATES DISTRICT JUDGESS
